IN THE
                        TENTH COURT OF APPEALS

                               No. 10-11-00071-CV

DORIS DICKERSON INDIVIDUALLY
& AS REPRESENTATIVE OF THE ESTATE
OF JERRY DICKERSON & LONGHORN PEST CONTROL,
                                    Appellants
v.

STATE FARM LLOYD'S INC. D/B/A
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY AND/OR D/B/A
STATE FARM AND LAURA CAMPOS,
                                                         Appellees



                         From the 220th District Court
                           Hamilton County, Texas
                           Trial Court No. CV02308


                         MEMORANDUM OPINION


      Appellants, Doris Dickerson, individually and as representative of the estate of

Jerry Dickerson, and Longhorn Pest Control, challenge the trial court’s granting of
summary judgment and several other orders in favor of appellee, Laura Campos. 1 By

four issues, appellants argue that the trial court erred in: (1) granting Laura’s no-

evidence motion for summary judgment; (2) sustaining Laura’s objections to appellants’

summary judgment evidence of proximate cause; (3) granting Laura’s motion to sever;

and (4) denying appellants’ motions to limit the testimony of Laura and her husband,

Miguel Campos. We affirm.

                                                I. BACKGROUND

        This lawsuit arises out of a motor vehicle accident that occurred near Hico,

Texas, on February 19, 2006. The accident involved a Toyota Tacoma pickup truck

driven by the decedent, Jerry Dickerson, and two other vehicles, a Kia Sorrento driven

by Jennifer Green and a Lexus ES300 sedan driven by Laura. 2 The facts regarding how

the accident took place are disputed.

        It is undisputed that, on February 19, 2006, Jerry, a sixty-nine year old, was

traveling southbound on Highway 281 and lost control of his pickup truck on an icy

surface on the Bosque River bridge.3 Based on his investigation, Texas Department of

Public Safety Trooper Erich Neumann concluded that Jerry lost control of his pickup

truck because he was driving at an unsafe speed with regard to the road conditions, a

fact that even appellants’ accident reconstructionist Cam Cope admitted. After losing

        1
          State Farm Lloyd’s Inc. d/b/a State Farm Mutual Automobile Life Insurance Company and/or d/b/a State
Farm is not a party to this appeal.

        2   Appellants chose not to file suit against Green; thus, she is not a party to this appeal.

        3  Appellants state that, at the time of the accident, Jerry was “doing business as Longhorn Pest
Control . . . .” With regard to the iciness of the bridge, the Justice of the Peace who arrived at the scene
after the accident had transpired noted that the roadway was so icy that she could barely walk.


Dickerson v. State Farm Lloyd's Inc.                                                                    Page 2
control of his pickup truck, it was alleged that Jerry struck the high curb of the bridge

and then Green’s Kia that was traveling in the oncoming lane. Laura asserts on appeal

that although “no passenger in the Kia needed medical attention” and the “damage

rating to the Kia was lower than the other vehicles,” the record contains evidence that

the Kia sustained major damage, a claim that appellants dispute. Nevertheless, after

striking the Kia, Jerry’s pickup truck began to spin. The pickup truck allegedly collided

with the high curb of the bridge at least one more time, possibly several times, and the

rear axle of the pickup truck became dislodged. After striking the high curb of the

bridge once more, the pickup truck began sliding sideways southbound down the

bridge “with considerable force.”

        Laura was driving her Lexus sedan northbound on Highway 281 at the time this

incident transpired.4 Laura alleges on appeal that she was driving right behind Green’s

Kia when the incident began. Upon seeing the collision between Jerry’s pickup truck

and the Kia, Laura states that she slowed down and moved toward the center of the


        4 Deputy Neumann responded to the accident and mentioned in his report that he spoke with

Laura’s husband, Miguel, about the incident. According to Deputy Neumann, Miguel described the
incident as follows:

        I [Deputy Neumann] contacted the passenger of VEH #3, CAMPOS, M, via telephone
        while he was at the hospital. He stated that they were NORTHBOUND approximately
        200 FEET behind VEH #2 (Green’s Kia) when they observed VEH #1 (Jerry’s pickup
        truck) enter the bridge SOUTHBOUND at a high rate of speed “definitely too fast for
        conditions.” VEH #1 began “fishtailing” and at one point[,] struck the curb, causing the
        vehicle to skid towards VEH #2. VEH #1 struck VEH #2 sliding broadside to it, VEH #2’s
        front left corner contacting VEH #1 midway down the RIGHT side between the cab and
        bed of the truck.        VEH #2 then spun NORTHBOUND[,] and VEH #1 spun
        SOUTHBOUND towards VEH #3. VEH #3 attempted to slow and evade but was unable
        to due to lack of traction on the bridge. VEH #3 slid partially into the SOUTHBOUND
        lanes attempting to avoid impact, but VEH #1, after completing at least one revolution
        following impact with VEH #2, struck their vehicle sliding sideways with considerable
        force. VEH #3 contacted VEH #1 in the same place as VEH #2 had in the first impact.

Dickerson v. State Farm Lloyd's Inc.                                                               Page 3
bridge in an attempt to avoid colliding with either of the vehicles. However, Laura was

unable to avoid colliding with Jerry’s pickup truck, which was now careening down the

bridge sideways. The side of Jerry’s pickup truck collided with the front of Laura’s

sedan. Neither Laura nor her husband, a front-seat passenger at the time, sustained

serious injuries.

        Jerry, however, died at the scene of the accident. The actual cause of Jerry’s

death was hotly contested in the trial court. On February 14, 2008, appellants filed their

original petition asserting wrongful death and survival claims against Laura and

seeking monetary compensation for the death of Jerry. Appellants alleged that Laura

was negligent in failing to: (1) “yield right of way to [Jerry]”; (2) “come to a stop before

impacting the decedent’s vehicle”; (3) “keep in a single northbound lane”; and (4) “take

proper advance evasive action prior to impact.” Subsequently, appellants amended

their original petition to assert claims against Jerry’s uninsured/underinsured motorist

carrier, State Farm Lloyd’s, Inc. d/b/a State Farm Mutual Automobile Insurance

Company (“State Farm”).5

        In support of their allegations against Laura and State Farm, appellants proffered

three expert witnesses—Cope, Al Davies, M.D., and Emergency Medical Technician

(“EMT”) Steven Edgar. Cope testified via deposition that Laura failed to stop or reduce

her speed upon seeing Jerry collide with the Kia. He also opined that, based on his

calculations, Laura was speeding given the road conditions and that she failed to take

evasive action to reduce or eliminate the risk of colliding with Jerry’s pickup truck.

        5   The record reflects that Laura was also insured by State Farm.

Dickerson v. State Farm Lloyd's Inc.                                                  Page 4
Cope estimated that, at the point of impact, Jerry’s pickup truck was “at rest or nearly at

rest” and that Laura was traveling between forty-five and fifty-five miles per hour.

        Dr. Davies recounted that Jerry’s death certificate indicated that he died as a

result of blunt-force trauma sustained during the accident. Dr. Davies opined that

Jerry’s collision with Laura was far more injurious than the collision between Jerry’s

pickup truck and the Kia. Dr. Davies also testified that Jerry likely had a skull fracture,

a neck or spinal injury, and lung, esophageal, or aortic injuries as a result of the

accident. Dr. Davies admitted that any one of these injuries could have caused Jerry’s

death; however, it was Dr. Davies’s opinion that Jerry died of exsanguinations or

“bleeding out” from one of his thoracic injuries. Dr. Davies was unable to rule out the

possibility that Jerry’s internal bleeding could have been caused by the initial collision

with the Kia.

        Edgar, the EMT that treated Jerry at the scene of the accident, stated that it was

his belief, within a reasonable medical probability, that Jerry’s collision with Laura’s

sedan was more severe than any other impact involved in the accident and that Jerry’s

collision with Laura’s sedan was the impact that caused his death.

        Subsequently, Laura filed a no-evidence motion for summary judgment,

contending that there was no evidence that her alleged acts proximately caused Jerry’s

death or any of the damages associated with the accident. Without a hearing, Judge

James Morgan, granted Laura’s no-evidence motion for summary judgment. In his

letter ruling, Judge Morgan stated that the deposition testimony of appellants’ expert




Dickerson v. State Farm Lloyd's Inc.                                                 Page 5
witnesses failed to establish causation and, thus, prevented appellants’ expert witnesses

from testifying as to causation.

        Appellants filed a motion for reconsideration, which Judge Morgan eventually

granted. Thereafter, several motions were filed by both parties. Laura filed a motion to

strike the testimony of Cope. State Farm moved to strike the testimony of Dr. Davies

and Edgar, arguing that their causation testimony did not meet the standards set forth

in Daubert and its progeny, see generally Daubert v. Merrell Dow Pharms., Inc., 509 U.S.
579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993); Laura adopted this motion. Laura filed a

motion to sever appellants’ claims against her from those against State Farm, and she

filed another no-evidence motion for summary judgment.             And finally, appellants

moved to limit the trial testimony of Laura and her husband for “belatedly turning in

their deposition errata sheets.” All of these motions were presented to Judge Morgan’s

successor, Judge Phil Robertson.

        After reviewing the documents contained in the file, Judge Robertson:             (1)

granted the motions to strike the opinions of Edgar, Dr. Davies, and Cope; (2) granted

Laura’s motion to sever; (3) denied appellants’ motion to limit the testimony of Laura

and her husband; and (4) granted Laura’s re-urged no-evidence motion for summary

judgment. This appeal followed.

         II. APPELLEE’S OBJECTIONS TO APPELLANTS’ SUMMARY JUDGMENT EVIDENCE

        By their second issue, appellants argue that the trial court abused its discretion in

striking the testimony of their experts, Dr. Davies, Edgar, and Cope. We disagree.

A. Standard of Review and Applicable Law

Dickerson v. State Farm Lloyd's Inc.                                                   Page 6
        The trial court serves as an evidentiary gatekeeper by screening out irrelevant

and unreliable expert evidence, and it has broad discretion to determine the

admissibility of such evidence. See Gen. Motors Corp. v. Sanchez, 997 S.W.2d 584, 590

(Tex. 1999); Gammill v. Jack Williams Chevrolet, Inc., 972 S.W.2d 713, 718-19 (Tex. 1998); see

also E.I. du Pont de Nemours & Co. v. Robinson, 923 S.W.2d 549, 558 (Tex. 1995). The test

for abuse of discretion is whether the trial court acted without reference to any guiding

rules or principles such that the ruling was arbitrary or unreasonable.            Downer v.

Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985). A reviewing court cannot

conclude that a trial court abused its discretion simply because the reviewing court

would have ruled differently. See Loftin v. Martin, 776 S.W.2d 145, 146 (Tex. 1989).

        The Texas Rules of Evidence provide that:         “If scientific, technical, or other

specialized knowledge will assist the trier of fact to understand the evidence or to

determine a fact in issue, a witness qualified as an expert by knowledge, skill,

experience, training, or education, may testify thereto in the form of opinion or

otherwise.” TEX. R. EVID. 702. To establish a witness’s expert qualifications, the party

calling the witness must show “that the expert has ‘knowledge, skill, experience,

training, or education’ regarding the specific issue before the court which would qualify

the expert to give an opinion on that particular subject.” Roberts v. Williamson, 111
S.W.3d 113, 121 (Tex. 2003) (quoting Broders v. Heise, 924 S.W.2d 148, 153 (Tex. 1996)); see

Gammill, 972 S.W.2d at 718. Whether a witness is qualified to offer expert testimony is a




Dickerson v. State Farm Lloyd's Inc.                                                    Page 7
matter committed to the trial court’s discretion. Broders, 924 S.W.2d at 151; see also

Gammill, 972 S.W.2d at 718-19.

        Essentially, a two-part test governs whether expert testimony is admissible: (1)

the expert must be qualified; and (2) the testimony must be relevant and based on a

reliable foundation. Helena Chem. Co. v. Wilkins, 47 S.W.3d 486, 499 (Tex. 2001); see

Cooper Tire & Rubber Co. v. Mendez, 204 S.W.3d 797, 800 (Tex. 2006). “Admission of

expert testimony that does not meet the reliability requirement is an abuse of

discretion.” Mendez, 204 S.W.3d at 800. Expert testimony is unreliable if it is based on

unreliable data, or if the expert draws conclusions from his underlying data “based on

flawed methodology.” Merrell Dow Pharms., Inc. v. Havner, 953 S.W.2d 706, 714 (Tex.

1997). Expert testimony is also unreliable if “’there is simply too great an analytical gap

between the data and the opinion proffered.’” Gammill, 972 S.W.2d at 726 (quoting Gen.

Elec. Co. v. Joiner, 522 U.S. 136, 146, 118 S. Ct. 512, 519, 139 L. Ed. 2d 508 (1997)).

        In E.I. du Pont de Nemours & Co. v. Robinson, the Texas Supreme Court set out six

factors that courts may consider in deciding whether expert testimony is reliable:

        (1) the extent to which the theory has been or can be tested;

        (2) the extent to which the technique relies on the subjective interpretation of the
            expert;

        (3) whether the theory has been subjected to peer review and/or publication;

        (4) the technique’s potential rate of error;

        (5) whether the underlying theory or technique generally has been accepted as
            valid by the relevant scientific community; and

        (6) the nonjudicial uses which have been made of the theory or technique.

Dickerson v. State Farm Lloyd's Inc.                                                      Page 8
923 S.W.2d at 557. These Robinson factors are non-exclusive, see Mendez, 204 S.W.3d at

801, and “are not always useful in evaluating expert testimony.” Id. at 802. When the

Robinson factors do not readily lend themselves to a review of the expert testimony,

“there must be some basis for the opinion offered to show its reliability.” Gammill, 972
S.W.2d at 726; see Ford Motor Co. v. Ledesma, 242 S.W.3d 32, 39 (Tex. 2007) (recognizing

that the Robinson factors do not always readily lend themselves to a review of expert

testimony in automobile-accident cases); Mendez, 204 S.W.3d at 802. An expert’s “bare

opinion” will not suffice and is unreliable if “based solely upon his subjective

interpretation of the facts.” Volkswagen of Am., Inc. v. Ramirez, 159 S.W.3d 897, 906 (Tex.

2004). In automobile-accident cases, the supreme court has found it appropriate to

analyze whether the expert’s opinion actually fits the facts of the case, ostensibly

adopting the “analytical gap” test for automobile-accident cases. TXI Transp. Co. v.

Hughes, 306 S.W.3d 230, 235, 239 (Tex. 2010); see City of San Antonio v. Pollock, 284 S.W.3d
809, 818 (Tex. 2009) (“’[A] claim will not stand or fall on the mere ipse dixit of a

credentialed witness.’”) (quoting Burrow v. Arce, 997 S.W.2d 229, 235 (Tex. 1999)

(emphasis in original)).

        In addition, the general rule has long been that expert testimony is necessary to

establish causation as to medical conditions outside the common knowledge and

experience of jurors. See Guevara v. Ferrer, 247 S.W.3d 662, 668 (Tex. 2007) (explaining

that “non-expert evidence alone is sufficient to support a finding of causation in limited

circumstances where both the occurrence and conditions complained of are such that


Dickerson v. State Farm Lloyd's Inc.                                                  Page 9
the general experience and common sense of laypersons are sufficient to evaluate the

conditions and whether they were probably caused by the occurrence”); Roark v. Allen,

633 S.W.2d 804, 809 (Tex. 1982) (holding that “the diagnosis of skull fractures is not

within the experience of the ordinary layman” and therefore required expert

testimony); Ins Co. of N. Am. v. Myers, 411 S.W.2d 710, 713 (Tex. 1966) (holding that an

“inference that a pre-existing tumor was activated and the deadly effects of a

malignancy accelerated by an injury” was a “question of science determinable only

from the testimony of expert medical professionals”); see also Kaster v. Woodson, 123
S.W.2d 981, 983 (Tex. Civ. App.—Austin 1938, writ ref’d) (“What is an infection and

from whence did it come are matters determinable only by medical experts.”).

However, in some circumstances, Texas courts have recognized an exception to this

general rule—that causation findings linking events and physical conditions could be

sufficiently supported by non-expert evidence. See Parker v. Employers Mut. Liab. Ins. Co.

of Wis., 440 S.W.2d 43, 46 (Tex. 1969).

B. Dr. Davies

        In his letter ruling on State Farm and Laura’s motion to strike Dr. Davies’s

testimony, Judge Robertson stated the following:

        The Motion is granted. The data available for Dr. Davies to form an
        opinion is very limited. He is unable to rule out or rule in alternative
        causes of Mr. Dickerson’s injuries and death. The scientific articles on
        which he relies for confirmation of his opinions were not themselves peer
        reviewed. The Plaintiffs have failed to establish that Dr. Davies’[s]
        opinions would rise above mere speculation so as to offer genuine
        assistance to the jury.



Dickerson v. State Farm Lloyd's Inc.                                                Page 10
        In his deposition, Dr. Davies testified that, in 2004, he formed an independent

practice of critical care medicine, which involves “[t]aking care of people who are at risk

of death through some imminent means such as a heart attack, breathing failure, kidney

failure, bleeding, [or] trauma.” With regard to his credentials, Dr. Davies stated that he

received his medical degree from the University of Utah medical school; that he has

been licensed to practice medicine in Texas since 1984; and that he is board certified in

internal medicine and endocrinology. However, he denied having any experience in

accident reconstruction or having any engineering or biomechanical licenses or degrees.

Dr. Davies testified that he took some physics courses in college while obtaining a

degree in chemistry and thermodynamics.           He acknowledged that it is “more

appropriate to have an accident reconstructionist make those calculations” of the

specific forces exerted upon vehicle occupants in automobile accidents. Nevertheless,

Dr. Davies opined that Jerry died of exsanguinations and that the collision with Laura’s

sedan was the cause of Jerry’s death. Dr. Davies made these conclusions without ever

physically examining Jerry, conducting an autopsy, or reviewing any of Jerry’s medical

records that may have been available. Instead, Dr. Davies relied exclusively upon the

EMS report drafted by Edgar, which noted that Jerry had heavy bleeding from his nose

and mouth, and the death certificate, which generally stated that Jerry died from blunt

force trauma sustained during the accident, drafted and signed by the local Justice of

the Peace.

        Later in his deposition testimony, Dr. Davies admitted that he could not rule out

that Jerry sustained internal bleeding as a result of impacts with the Kia or with the

Dickerson v. State Farm Lloyd's Inc.                                                Page 11
bridge. In addition, Dr. Davies acknowledged that Jerry also sustained a head injury,

which was described as a skull fracture. Dr. Davies stated that he could not rule out the

possibility that Jerry’s head injury caused his death and that the head injury could have

been caused by the impact with the Kia.            Dr. Davies later made the following

conclusory statements about Jerry’s additional injuries:

                Well, he was bleeding from both his esophagus and his trachea in
        large amounts. So, and again it occurred in a context of a T-bone kind of
        collision. So, a major disruption of organs, like a transection of the
        esophagus, a rupture of the aorta, a rupture of the trachea or some
        combination of something of that nature is a probably [sic] explanation.
        He probably had—he had to have more than one because if, for example,
        he simply transected his trachea, he wouldn’t be having so much blood
        coming out of the esophagus.

Dr. Davies also testified that Jerry sustained a neck and spine injury and admitted that

he could not rule out any of the above-mentioned injuries as the cause of Jerry’s death.

Moreover, Dr. Davies stated that he could not determine with reasonable medical

certainty at what time during the accident the potentially fatal neck and back injury

would have occurred. Dr. Davies was also unable to rule out the possibility that “other

disease process[es]” could have contributed to Jerry’s death.

        It is well-established that an expert witness’s failure to rule out alternative causes

of an incident may render his opinion unreliable. See Transcon. Ins. Co. v. Crump, 330
S.W.3d 211, 217-218 (Tex. 2010) (“’An expert’s failure to rule out alternative causes of an

incident may render his opinion unreliable.’”) (quoting Hughes, 306 S.W.3d at 237);

Robinson, 923 S.W.2d at 559 (“An expert who is trying to find a cause of something

should carefully consider alternative causes. . . . Dr. Whitcomb’s failure to rule out


Dickerson v. State Farm Lloyd's Inc.                                                   Page 12
other causes of the damage renders his opinion little more than speculation.”) (citation

omitted). However, the Crump court further noted that a medical causation expert need

not “’disprov[e] or discredit[] every possible cause other than the one espoused by

him.’” 330 S.W.3d at 218 (quoting Viterbo v. Dow Chem. Co., 826 F.2d 420, 424 (5th Cir.

1987)). If that were the case, then few expert opinions would be considered reliable. Id.

Nevertheless, “if evidence presents ‘other plausible causes of the injury or condition

that could be negated, the [proponent of the testimony] must offer evidence excluding

those causes with reasonable certainty.’”       Id. (quoting Havner, 953 S.W.2d at 720)

(emphasis in original); see Robinson, 923 S.W.2d at 558-59 (concluding that the trial court

did not abuse its discretion by excluding testimony by an expert who “conducted no

testing to exclude other possible causes . . . even though he admitted in his deposition

that many of the symptoms could be caused by” other specific conditions).

        Here, no autopsy of Jerry’s body was conducted, nor did anyone review Jerry’s

medical records. Dr. Davies testified that an autopsy of Jerry’s body could have been

helpful in determining the extent of his injuries. In addition, Dr. Davies was unable to

rule out several potential causes of Jerry’s death or when those potential causes

occurred, though Dr. Davies admitted that his review of the EMS report revealed that

Jerry sustained numerous potentially fatal injuries as a result of the incident. In spite of

this, Dr. Davies still opined that Jerry died of exsanguinations as a result of his collision

with Laura. These statements amount to no more than speculation as to the cause of

Jerry’s death. Because Dr. Davies was unable to rule out other plausible causes of

Jerry’s death that were raised by the evidence and because an autopsy was not

Dickerson v. State Farm Lloyd's Inc.                                                  Page 13
conducted and Dr. Davies did not review Jerry’s medical records when either could

have been useful to rule out other plausible causes of Jerry’s death, we cannot say that

the trial court erred when it determined that Dr. Davies’s testimony is not reliable or

would not be helpful to the jury. See Crump, 330 S.W.3d at 218; Hughes, 306 S.W.3d at

237; Ramirez, 159 S.W.3d at 906; see also Havner, 953 S.W.2d at 720; Robinson, 923 S.W.2d

at 558-59.

        Furthermore, Dr. Davies testified that the impact between Jerry’s pickup truck

and Laura’s sedan was a “T-bone” and that the injuries that caused Jerry’s death could

have only been caused by such an impact. Dr. Davies made these statements without

any experience in accident reconstruction.      In fact, Dr. Davies admits that he is

unqualified to testify as to how the accident occurred; he also states that he has no

personal knowledge as to how the accident occurred and that he did not try to

determine the speed of the vehicles or how hard each of the impacts were. Rather, Dr.

Davies relied on articles, many of which were not peer reviewed, that state that more

serious injuries occur from “T-bone” impacts than from “side-side” impacts. These

articles were not included in the summary judgment record, and based on Dr. Davies’s

comments, these articles do not appear to be a reliable foundation upon which he could

rely in producing his opinion. Based on his own statements, we conclude that accident

reconstruction is not within Dr. Davies’s “‘knowledge, skill, experience, training, or

education.’”      Roberts, 111 S.W.3d at 121 (quoting Broders, 924 S.W.2d at 153).

Furthermore, we cannot say that the reconstruction of the accident, the determination of

the impacts on the vehicles and the vehicles’ occupants, and the determination of which

Dickerson v. State Farm Lloyd's Inc.                                              Page 14
impact caused Jerry’s death is within the “general experience and common sense of

laypersons . . . to evaluate the conditions and whether they were probably caused by the

occurrence.” Guevara, 247 S.W.3d at 668; see Roark, 633 S.W.2d at 809; Myers, 411 S.W.2d

at 713; see also Woodson, 123 S.W.2d at 983. As such, we conclude that the trial court did

not err in concluding that Dr. Davies was not qualified to opine on how the accident

occurred and which impact caused Jerry’s death.          See Guevara, 247 S.W.3d at 668;

Roberts, 111 S.W.3d at 121; Broders, 924 S.W.2d at 153; Roark, 633 S.W.2d at 809; Myers,
411 S.W.2d at 713; see also Woodson, 123 S.W.2d at 983.          Therefore, based on the

foregoing, we cannot say that the trial court abused its discretion in striking Dr.

Davies’s testimony. See Sanchez, 997 S.W.2d at 590; Gammill, 972 S.W.2d at 718-19; see

also Robinson, 923 S.W.2d at 558.

C. Edgar

        With respect to Edgar’s testimony, Judge Robertson noted that:

        The Motion is granted. Steven Edgar is not qualified to render an expert
        opinion regarding Mr. Dickerson’s cause of injuries or death. There is no
        factual or scientific basis for his conclusions regarding the severity of the
        impacts, nor the specific causes of Mr. Dickerson’s injuries or death. Mr.
        Edgar may testify as to what he saw [at] the scene of the collisions and
        what he did as a first responder, but any expert opinions concerning cause
        of injuries or death, and the severity of the collisions is excluded.

        Edgar testified that, in his experience as an EMT and with the local fire

department, he investigated many automobile accidents, including several that

involved serious injuries or death. Edgar stated that he had investigated such accidents

for “seven or eight years now.” Edgar then described the scene of the accident when he

arrived. At the time of Edgar’s arrival, Jerry was trapped inside his pickup truck and

Dickerson v. State Farm Lloyd's Inc.                                                    Page 15
was not breathing, though he did have a slight pulse.             Edgar noticed that large

quantities of blood were spewing from Jerry’s mouth and nose. Edgar and other EMTs

tried to treat and resuscitate Jerry; however, their efforts failed. Ultimately, Jerry was

pronounced dead at the scene of the accident, and, at his family’s request, Jerry’s body

was immediately transferred to the local funeral home. No autopsy of Jerry’s body was

conducted.

        Regarding the particulars of the accident, Edgar stated that the collision between

Jerry’s pickup truck and the Kia was a “medium impact” that looked to him like “a

glancing type shot.” Edgar opined that Laura’s sedan “pretty much T-boned [Jerry’s

pickup truck] in the center,” which apparently “just about folded the truck in half.”

When asked what his opinion was regarding the cause of Jerry’s death, Edgar testified

that:

        Based on the things that we’ve learned as far as impact and what it does to
        the body inside, you have your different collisions. Of course, you’ve got
        the collision with whatever they hit. Then the body itself collides with the
        seat belts, steering wheel, air bags. You’ve got that collision. Once it
        stops, you’ve also still got the motion of internal organs and stuff that still
        impact the inner walls and chest cavity and abdomen and whatnot. With
        all that, there’s several different things that could have been ruptured
        internally. I cannot tell you exactly which one; but liver, stomach, aortic
        shears, all your tendons and that that [sic] hold the organs somewhat in
        place, when they get jarred like that, tear loose tissue inside the body and
        can cause substantial internal bleeding. So, with the amount of blood that
        came from his mouth and nose, he definitely had lots of internal bleeding.

Edgar also noted that he thought the collision between Jerry’s pickup truck and Laura’s

sedan was the only possible collision that could have caused the injuries that Jerry

sustained.     In asserting this opinion, Edgar relied on his experience and training


Dickerson v. State Farm Lloyd's Inc.                                                      Page 16
working at accident sites and an undisclosed book apparently used in paramedic

school.

        Edgar later admitted that he is not a doctor and that doctors typically diagnose

and determine which injuries the patient has sustained. Like Dr. Davies, Edgar was

unable to pinpoint the exact injuries that Jerry sustained. In addition, Edgar could not

determine which of Jerry’s internal organs had caused the excessive bleeding that Edgar

observed. Edgar acknowledged that an autopsy likely would have yielded a more

accurate portrayal of Jerry’s injuries.   He also acknowledged that it was not his

responsibility, but rather that of the Justice of the Peace or the doctor conducting the

autopsy, to determine the cause of Jerry’s death. Edgar testified that Jerry also had a

puncture wound to his head and a spinal injury, both of which could have caused his

death. In determining that Laura’s sedan had caused the injuries that ultimately killed

Jerry, Edgar did not take any measurements at the scene of the accident, nor did he take

any photographs or do a detailed inspection of the vehicles. He briefly examined the

damage to both vehicles and concluded that the collision with Laura’s sedan had killed

Jerry. Edgar denied having any training in accident reconstruction or biomechanical

engineering. He also denied ever having reviewed Deputy Neumann’s police report

chronicling the accident, though he disagreed with most of the results of Deputy

Neumann’s investigation.

        Appellants did not provide any summary judgment evidence demonstrating that

Edgar was qualified as an accident reconstructionist so as to describe what actually

occurred during an accident which he did not personally observe. Moreover, there is

Dickerson v. State Farm Lloyd's Inc.                                             Page 17
no evidence demonstrating that Edgar, a non-physician expert, was qualified to opine

about the injuries Jerry sustained and that such injuries were only caused by the impact

between Jerry’s pickup truck and Laura’s sedan.         Furthermore, and perhaps more

importantly, Edgar does not provide any scientific studies or information to support his

bare assertions that the impact with Laura’s sedan is what killed Jerry. Essentially,

there is no link between medical science and the facts in this case. See Ramirez, 159
S.W.3d at 906 (holding that an expert’s “bare opinion” will not suffice and is unreliable

if “based solely upon his subjective interpretation of the facts”); see also Hughes, 306
S.W.3d at 239 (“Expert testimony is also unreliable if it is not grounded in scientific

methods and procedures, but rather is based upon subjective belief or unsupported

speculation.”). On appeal, appellants attempt to argue that Edgar was qualified to give

his opinion about what impact and injuries killed Jerry based on his experience alone.

However, Edgar testified that, during the course of his career, he had only worked on

four or five accidents that resulted in fatalities and that he had not worked on a case

involving multiple impacts and the death or serious injury of one or more vehicle

occupants.

        Given our review of the record, we do not believe that Edgar is qualified to opine

on medical causation or accident reconstruction. See, e.g., Schronk v. City of Burleson, No.

10-07-00399-CV, 2009 Tex. App. LEXIS 5654, at *30 (Tex. App.—Waco July 22, 2009, pet.

denied) (mem. op.) (“Because Dr. Reese is not a medical doctor and because his

affidavit and CV do not demonstrate any special experience in determining medical

causation, we cannot say the court abused its discretion by determining that he is not

Dickerson v. State Farm Lloyd's Inc.                                                 Page 18
qualified to render an expert opinion on cause of death.”) (citing Methodist Health Ctr. v.

Thomas, No. 14-07-00085-CV, 2007 Tex. App. LEXIS 6655, at **8-9 (Tex. App.—Houston

[14th Dist.] 2007, no pet.) (mem. op.); Marts ex rel. Marts v. Transp. Inc. Co., 111 S.W.3d
699, 703-04 (Tex. App.—Fort Worth 2003, pet. denied)); see also LMC Complete Auto., Inc.

v. Burke, 229 S.W.3d 469, 478 (Tex. App.—Houston [1st Dist.] 2007, pet. denied) (“To

constitute evidence of causation, a medical expert’s opinion must rest in reasonable

medical probability.”) (emphasis added) (citing Burroughs Wellcome Co. v. Crye, 907
S.W.2d 497, 500 (Tex. 1995); Myers, 411 S.W.2d at 713).6 While we recognize that Edgar

can testify as a lay witness as to what he observed at the scene of the accident, he cannot

testify as an expert as to causation in this case.                We also recognize that, in some

instances, a witness can be considered an expert as to medical causation based on

special experience. See Esquivel v. El Paso Healthcare Sys., 225 S.W.3d 83, 90 (Tex. App.—

El Paso 2005, no pet.); see also Shaw v. Triple J Mowers, Inc., No. 10-04-00262-CV, 2006

Tex. App. LEXIS 1316, at **5-6 (Tex. App.—Waco Feb. 15, 2006, no pet.). However, this

exception does not apply in this case given Edgar’s limited experience—four or five



        6 To the extent that appellants argue that Edgar’s testimony about causation should be allowed as
a layperson’s observations, we note that the supreme court has specifically stated that “non-expert
evidence alone is sufficient to support a finding of causation in limited circumstances where both the
occurrence and conditions complained of are such that the general experience and common sense of
laypersons are sufficient to evaluate the conditions and whether they were probably caused by the
occurrence.” Guevara v. Ferrer, 247 S.W.3d 662, 668-69 (Tex. 2007). Specifically, the Guevara court noted
that determining causation of “certain types of pain, bone fractures, and similar basic conditions”
following an automobile accident was within the competence of lay jurors. Id. at 668. This case is not a
limited circumstance where Jerry’s injuries are clearly attributable to one simple act by one actor thus
obviating the need for expert testimony. Here, Jerry sustained multiple major injuries as a result of
multiple collisions with vehicles and inanimate objects. In fact, none of appellants’ experts could agree
on the specific impact and the specific injury that killed Jerry. Given this, we cannot say that this incident
is within the general experience and common sense of laypersons to evaluate the conditions and
determine causation without the aid of expert testimony. See id. at 668-69.

Dickerson v. State Farm Lloyd's Inc.                                                                 Page 19
instances—with automobile accidents involving fatalities and the dearth of evidence

explaining precisely Edgar’s involvement in such accidents and whether such accidents

also involved multiple impacts and multiple actors so as to provide this Court or the

trial court with a basis for concluding that Edgar’s experience meets this exception. See

Esquivel, 225 S.W.3d at 90; see also Shaw, 2006 Tex. App. LEXIS 1316, at **5-6.

        And, finally, even if he was qualified to opine on such matters, the “bare

opinion” Edgar gives in his deposition is premised “solely upon his subjective

interpretation of the facts,” which renders his opinion unreliable. See Ramirez, 159
S.W.3d at 906 (stating that an expert’s reliance on the “laws of physics” does not

provide a sufficient basis for his opinion).     Therefore, based on the foregoing, we

conclude that the trial court did not abuse its discretion in striking the expert testimony

of Edgar.     See Sanchez, 997 S.W.2d at 590; Gammill, 972 S.W.2d at 718-19; see also

Robinson, 923 S.W.2d at 558.

D. Cope

        With respect to Cope’s testimony, Judge Robertson stated:

        The Motion is granted. I find that Cam Cope’s opinions are both
        conclusory and subjective. His opinions are not based on sufficient
        physical evidence to be more than speculation. Mr. Cope’s credentials do
        not bridge the analytical gap between the scant available evidence and the
        conclusions he has reached as to Defendant’s failure to stop or stop earlier,
        failure to take proper evasive action, and the speed of any vehicle. His
        use of a computer program to generate results, does not cure the lack of
        foundational information to generate reliable results. Cope is not
        qualified to give an expert opinion assigning cause of death to a particular
        collision. Even if he were qualified, there was insufficient data for him to
        do so. His opinions would be more confusing than helpful to the jury.



Dickerson v. State Farm Lloyd's Inc.                                                    Page 20
        In conducting his investigation of the accident, Cope testified that he reviewed

Deputy Neumann’s accident report, photographs of the vehicles after the accident

occurred, and information sent by an unknown Bill Rosenbluth. Cope also noted that

he went to the scene of the accident for observational purposes. He did not, however,

take any measurements at the scene of the accident. Cope explained that the bridge had

been replaced shortly after the accident transpired, though Cope stated that the

replacement of the bridge did not have anything to do with this accident and that it had

been previously scheduled. Cope was requested to provide Laura’s counsel with any

handwritten notes or materials he relied upon in arriving at his opinion; however, when

prompted to do so, Cope did not have his notes or calculations available, though he did

offer to print them out from the computer program he used.            Nonetheless, Cope

testified that he took information provided from the “black boxes” of Laura’s sedan and

Jerry’s pickup truck to determine the “delta-v,” or what was described as the change in

speed when the vehicles collided. Rosenbluth’s examination of the black box in Laura’s

sedan yielded a twenty-seven to twenty-eight mile per hour “delta-v,” which Cope

argued, in a conclusory fashion, supported a finding that Laura was traveling forty-five

miles per hour at the time of impact.       Cope then changed his testimony on two

occasions to ratchet up Laura’s speed of travel. On the first occasion, Cope argued that

Laura was traveling forty-five to fifty-five miles per hour at the time of impact. Next,

he argued that Laura could have been traveling sixty miles per hour. Cope’s own

calculations yielded a “delta-v” that was forty to forty-five miles per hour, a figure that

contradicted that which was calculated based upon data obtained from the black box of

Dickerson v. State Farm Lloyd's Inc.                                                Page 21
Laura’s sedan. Cope did not have any explanation for the discrepancy; however, on

appeal, appellants argue that “common sense alone would tell even a lay person that

she [Laura] very likely was going about 45 m.p.h.” Though he did not explain the

calculations made to arrive at his “delta-v” calculation, Cope argued that he merely

inputted information given to him into a computer program, EDCRASH, which

produced the challenged result.        In fact, Cope admitted to not having done any

calculations himself prior to arriving at his opinion.              Cope, an accident

reconstructionist, was unable to explain the calculations necessary to arrive at the

“delta-v,” and he admitted that he relied on the initial deposition testimony given by

Laura and Miguel even though material portions of the desposition testimony had been

changed with the trial court’s approval.

        Cope also opined that Jerry’s pickup truck was at rest or nearly at rest when the

collision with Laura’s sedan occurred. Appellants argue that Cope used measurements

from AUTOCAD, another computer program used in accident reconstruction, scaled

the measurements to the pictures of the vehicles provided, including the actual crash

depths, and made his determination that the collision with Laura caused Jerry’s death.

Appellants also argue that Laura’s objections to Cope’s testimony go to the weight of

the testimony, not its admissibility. We disagree.

        The record demonstrates that Cope arrived at a “delta-v” that varied wildly from

that obtained from the black box of Laura’s sedan and that Cope cannot explain why

such a discrepancy exists. Moreover, Cope was repeatedly asked to explain how he

arrived at his opinion and what calculations were done; however, he was unable to

Dickerson v. State Farm Lloyd's Inc.                                              Page 22
adequately explain his calculations or how he arrived at his conclusions. Cope also

stated that Laura’s sedan collided with Jerry’s pickup truck on the passenger side,

though other eyewitnesses testified to the contrary. Cope stated that his analysis of the

accident demonstrated that the Kia had in fact collided with the driver’s side of Jerry’s

pickup truck. Cope also admitted that when using the computer programs, he made a

typographical error in inputting the weight of Laura’s sedan, which distorted all of his

calculations.    Cope, based solely on the photographs and his own analysis of the

accident, disagreed with eyewitnesses who stated that Jerry’s pickup truck collided

with the high curbs of the bridge at least two different times. Cope initially disagreed

with Deputy Neumann’s assessment that Jerry was likely driving too fast when he

encountered the bridge. However, Cope later recanted and acknowledged that Jerry

entered “the bridge unsafely which resulted in his vehicle spinning out of control.”

Cope testified that the Kia had minor damage, though other witnesses, even Edgar,

testified that the damage to the Kia was fairly significant.7 Cope assumed that the

damage to the Kia was minor because none of the vehicle’s occupants were seriously

injured. Later, Cope stated that: “I’m assuming that he [Jerry] died of a severe head

trauma . . . as a result of impact.” Cope explained that, in determining the cause of

Jerry’s death, he relied on an autopsy report, which does not exist, and the testimony of

other witnesses in arriving at his conclusion about Jerry’s injuries. Cope argued that

Jerry’s injuries were caused by Laura’s sedan because of “[t]he amount of intrusion into



        7Deputy Neumann rated the damage to the Kia as a five on a scale between one and seven, with
one representing minimal damage and seven representing a total destruction of the vehicle.

Dickerson v. State Farm Lloyd's Inc.                                                        Page 23
the occupant compartment space by the Lexus.”             However, Cope denied having

examined Jerry’s body or having medical expertise to make such a conclusion. Finally,

at the end of his deposition, Cope stated that his conclusion that Laura caused Jerry’s

death was based on a number of assumptions which, based on our review of the record,

were demonstrated to be faulty.

        The supreme court has held that courts are not to decide whether an expert’s

conclusions are correct, but instead whether the analysis used to reach the conclusions

is reliable. Gammill, 972 S.W.2d at 728; see Hughes, 306 S.W.3d at 239. And if they are

based on flawed methodology, then the conclusions are unreliable. Gammill, 972 S.W.2d

at 728; see Hughes, 306 S.W.3d at 239. Here, Cope admitted that his calculations vary

wildly from information obtained from the black box in Laura’s sedan, and he does not

explain the variation or, in other words, he failed to bridge the analytical gap between

the facts and his conclusions. See Hughes, 306 S.W.3d at 239; see also Joiner, 522 U.S. at

146, 118 S. Ct. at 518-19; Ledesma, 242 S.W.3d at 39; Gammill, 972 S.W.2d at 728. In

addition, much of Cope’s testimony is against the great weight of the evidence

contained in the record, especially the testimony of witnesses who personally observed

the accident. See Hughes, 306 S.W.3d at 239 (“Reliability may be demonstrated by the

connection of the expert’s theory to the underlying facts and data in the case.”). Cope

acknowledges that many of his calculations are premised on assumptions that were

demonstrated to be faulty.             Though Cope has extensive experience in accident

reconstruction, there exists too many analytical gaps between his opinions and the facts

contained in the record. See Hughes, 306 S.W.3d at 239; see also Joiner, 522 U.S. at 146, 118

Dickerson v. State Farm Lloyd's Inc.                                                  Page 24
S. Ct. at 518-19; Ledesma, 242 S.W.3d at 39; Gammill, 972 S.W.2d at 728. Furthermore,

Cope did not demonstrate that he was qualified to opine as to the cause of Jerry’s

injuries; in fact, his determination of the injury that killed Jerry varies from the

determinations of Dr. Davies and Edgar—that Jerry died from exsanguinations. See,

e.g., Schronk, 2009 Tex. App. LEXIS 5654, at *30 (citing Thomas, 2007 Tex. App. LEXIS

6655, at **8-9; Marts, 111 S.W.3d at 703-04); see also Burke, 229 S.W.3d at 478 (citing Crye,
907 S.W.2d at 500; Myers, 411 S.W.2d at 713). Based on the foregoing, we conclude that

Cope’s opinions are unreliable and that the trial court did not abuse its discretion in

striking Cope’s testimony. See Sanchez, 997 S.W.2d at 590; Gammill, 972 S.W.2d at 718-

19; see also Robinson, 923 S.W.2d at 558. Accordingly, we overrule appellants’ second

issue.

                        III. APPELLANT’S MOTION TO LIMIT THE TESTIMONY
                                     OF APPELLEE AND HER HUSBAND


         By their fourth issue, appellants assert that the trial court erred in denying their

motion to limit the testimony of Laura and Miguel. Essentially, appellants contend that

the trial court erred in allowing Laura and Miguel to make changes to their deposition

testimony after the twenty-day time frame outlined in Texas Rule of Civil Procedure

203.1(b) had passed. We disagree.

         In their motion to limit Laura and Miguel’s testimony, appellants essentially

moved the trial court to exclude evidence of changes made to Laura and Miguel’s

deposition testimony. We review a trial court’s decision to admit or exclude evidence

under an abuse of discretion standard. See City of Brownsville v. Alvarado, 897 S.W.2d


Dickerson v. State Farm Lloyd's Inc.                                                  Page 25
750, 753 (Tex. 1995). Texas Rule of Civil Procedure 203.1(b) provides that a witness may

change his or her responses as reflected in the original deposition transcript by making

changes on a separate sheet of paper and indicating the reasons for making the changes.

TEX. R. CIV. P. 203.1(b). Rule 203.1(b) further provides that:

        The witness must then sign the transcript under oath and return it to the
        deposition officer. If the witness does not return the transcript to the
        deposition officer within 20 days of the date the transcript was provided
        to the witness or the witness’s attorney, the witness may be deemed to have
        waived the right to make the changes.

Id. (emphasis added).

        The inclusion of the term “may” in rule 203.1(b) does not impose a mandatory

duty on the trial court, but rather indicates that the trial court has discretion in

determining whether a witness had waived his or her right to make changes to their

deposition testimony by failing to return the revised transcript to the deposition officer

within twenty days. See id.; TEX. GOV’T CODE ANN. § 311.016(2) (West 2005) (providing

that the term “shall . . . imposes a duty”); see also United States v. Rodgers, 461 U.S. 677,

706, 103 S. Ct. 2132, 2149, 76 L. Ed. 2d 236 (1983) (“The word ‘may’ . . . usually implies

some degree of discretion.”); Ramsay v. Tex. Trading Co., Inc., 254 S.W.3d 620, 631 (Tex.

App.—Texarkana 2008, pet. denied) (stating that the term “may” is generally construed

as permissive); In re J.L.W., 919 S.W.2d 841, 842 (Tex. App.—El Paso 1996, no writ)

(noting that the term “shall” is generally construed to be mandatory, but it also may be

construed as directory). Therefore, even though it is undisputed that appellees did not

return the revised deposition transcript to the deposition officer within the twenty-day

deadline, it was within the discretion of the trial court to accept the changes or conclude

Dickerson v. State Farm Lloyd's Inc.                                                  Page 26
that appellees waived the right to make the tendered changes. See TEX. R. CIV. P.

203.1(b); see also Rodgers, 461 U.S. at 706, 103 S. Ct. at 2149.

        In the present case, counsel for appellants deposed Laura and Miguel on

September 17, 2008.           The court reporter forwarded Laura and Miguel’s deposition

transcripts to defense counsel on September 29, 2008, with a return date of October 20,

2008.       Laura and Miguel made several substantive changes to their deposition

testimony, including testimony regarding how far and how long they traveled until

they took action to avoid Jerry’s oncoming pickup truck, via errata sheets in compliance

with rule 203.1. See TEX. R. CIV. P. 203.1. The errata sheets were returned to the court

reporter on November 13, 2008. Between the due date of October 20, 2008 and the date

of actual return, November 13, 2008, there does not appear to have been any significant

activity that transpired in this case. It was not until two years later, on November 17,

2010, that appellants complained about the timeliness of the changes made to Laura and

Miguel’s deposition testimony.8

        In arguing that the changes were untimely, appellants cite to federal cases, which

rely on Federal Rule of Civil Procedure 30 regarding changes to deposition testimony—

a rule that varies significantly from Texas Rule of Civil Procedure 203.1. See FED. R. CIV.

P. 309; see also Reed v. Hernandez, 114 Fed. Appx. 609, 611 (5th Cir. 2004); Raytheon Co. v.




        8 We also note that though Cope stated in his deposition that he relied on Laura and Miguel’s
initial deposition testimony, Cope did not specify when he made his calculations or that he had
insufficient time to amend his calculations given the changes authorized by the trial court.

        9   Federal Rule of Civil Procedure 30(e) provides that:


Dickerson v. State Farm Lloyd's Inc.                                                         Page 27
Indigo Sys. Corp., No. 4:07-cv-109, 2009 U.S. Dist. LEXIS 12558, at **5-11 (E.D. Tex. Feb.

18, 2009). In addition, appellants contend that, by allowing Laura and Miguel to change

their deposition testimony in an untimely manner, other litigants would attempt to

make eleventh hour changes to exact harm and prejudice on opposing parties. We are

not persuaded by this argument because the rule clearly vests discretion with the trial

court to determine whether such changes should be allowed. Should it believe that a

party’s changes would inflict harm or prejudice on opposing parties, the trial court has

the discretion to conclude that such changes were waived. See TEX. R. CIV. P. 203.1.

Finally, appellants contend that Laura and Miguel should not have been allowed to

change their deposition testimony without providing an excuse for the delay or, in

other words, provide “good cause” for the delay. Based on our reading of rule 203.1,

we cannot agree with appellants’ insistence that Laura and Miguel were duty-bound to

provide an excuse to explain the delay. See id. To endorse appellants’ argument would

be to add language to rule 203.1(b) which does not exist. See id. We decline to do so.

        Given that appellants waited nearly two years to object to the timeliness of the

changes and the record does not demonstrate that appellants were harmed by the delay,



        Review; Statement of Changes. On request by the deponent or a party before the
        deposition is completed, the deponent must be allowed 30 days after being notified by
        the officer that the transcript or recording is available in which:

            (A) To review the transcript or recording; and

            (B) If there are changes in form or substance, to sign a statement listing the changes
                and the reasons for making them.

FED. R. CIV. P. 30(e). Unlike Texas Rule of Civil Procedure 203.1(b), the plain language of Federal Rule of
Civil Procedure 30 does not afford the trial court with discretion to accept or reject changes made to
deposition testimony outside of the specified time frame. See id.; see also TEX. R. CIV. P. 203.1(b).

Dickerson v. State Farm Lloyd's Inc.                                                                 Page 28
we cannot say that the trial court abused its discretion in concluding that Laura and

Miguel did not waive their right to change their deposition testimony and, thus,

denying appellants’ motion to limit the deposition testimony of Laura and Miguel. See

TEX. R. CIV. P. 203.1(b); see also Rodgers, 461 U.S. at 706, 103 S. Ct. at 2149. Accordingly,

we overrule appellants’ fourth issue.

                IV. APPELLEE’S NO-EVIDENCE MOTION FOR SUMMARY JUDGMENT

         By their first issue, appellants contend that the trial court erred in granting

Laura’s no-evidence motion for summary judgment because the deposition testimony

of Dr. Davies, Edgar, and Cope amounted to more than a scintilla of evidence to create a

material fact issue as to the causation element of their underlying cause of action;

therefore, the trial court was precluded from granting summary judgment in favor of

Laura.

         We review a trial court’s summary judgment de novo. Provident Life & Accident

Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003). A no-evidence motion for summary

judgment is essentially a motion for pretrial directed verdict, and we apply the same

legal sufficiency standard on review. Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 581

(Tex. 2006); see also Humphrey v. Pelican Isle Owners Ass’n, 238 S.W.3d 811, 813 (Tex.

App.—Waco 2007, no pet.). Once such a motion is filed, the burden shifts to the non-

moving party to present evidence raising an issue of material fact as to the elements

specified in the motion. See Tamez, 206 S.W.3d at 583; see also TEX. R. CIV. P. 166a(i)

(providing that the non-movant must provide “summary judgment evidence raising a

genuine issue of material fact”). A genuine issue of material fact exists if more than a

Dickerson v. State Farm Lloyd's Inc.                                                  Page 29
scintilla of evidence establishing the existence of the challenged element is produced.

King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003). More than a scintilla of

evidence exists when the evidence “’rises to a level that would enable reasonable and

fair-minded people to differ in their conclusions.’” Id. (quoting Havner, 953 S.W.2d at

711). On the other hand, evidence does not amount to more than a scintilla if it is “so

weak as to do no more than create a mere surmise or suspicion” of fact. Chapman, 118
S.W.3d at 751; see Kindred v. Con/Chem, Inc., 650 S.W.2d 61, 63 (Tex. 1983).              In

determining whether the non-movant has produced more than a scintilla of evidence,

we review the evidence in the light most favorable to the non-movant, crediting such

evidence if reasonable jurors could, and disregarding contrary evidence unless

reasonable jurors could not. See Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 601 (Tex.

2004); see also Tamez, 206 S.W.3d at 582; City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex.

2005).

         In the present case, appellants have not provided any evidence as to the element

of causation besides the deposition testimony of Dr. Davies, Edgar, and Cope. Because

we have previously concluded that the trial court did not abuse its discretion in striking

the testimony of Dr. Davies, Edgar, and Cope, and because appellants have not

proffered more than a scintilla of evidence creating a material fact issue as to the

element of causation, we cannot say that the trial court erred in granting Laura’s no-

evidence motion for summary judgment. See TEX. R. CIV. P. 166a(i); Tamez, 206 S.W.3d

at 581; Knott, 128 S.W.3d at 215; see also Humphrey, 238 S.W.3d at 813. Accordingly, we

overrule appellants’ first issue.

Dickerson v. State Farm Lloyd's Inc.                                                  Page 30
                                   V. APPELLEE’S MOTION TO SEVER

        By their third issue, appellants complain about the trial court’s severance order.

Specifically, appellants contend that severance was not proper in this case because State

Farm did not make any offers to settle, nor did appellants make any extra-contractual

claims against State Farm; therefore, there is no evidence of prejudice authorizing the

trial court to sever appellants’ claims against Laura from those against State Farm.

        A separate trial of any claim or issue may be ordered by the trial court in

furtherance of convenience or to avoid prejudice. See TEX. R. CIV. P. 174(b); see also Guar.

Fed. Sav. Bank v. Horseshoe Operating Co., 793 S.W.2d 652, 658 (Tex. 1990) (op. on reh’g).

Under the rules of civil procedure, any claim against a party may be severed and

proceeded with separately. TEX. R. CIV. P. 41. We review the trial court’s decision to

grant appellees’ motion to sever for an abuse of discretion. See Liberty Nat’l Fire Ins. Co.

v. Akin, 927 S.W.2d 627, 629 (Tex. 1996).        A claim is properly severable if (1) the

controversy involves more than one cause of action, (2) the severed claim is one that

would be the proper subject of a lawsuit if independently asserted, and (3) the severed

claim is not so interwoven with the remaining action that they involve the same facts

and issues. See Guar. Fed. Sav. Bank, 793 S.W.2d at 658; see also TEX. R. CIV. P. 41

(providing that “actions which have been improperly joined may be severed . . . on such

terms as are just. Any claim against a party may be severed and proceeded with

separately”).

        The basis of Laura’s severance motion was to prevent the injection of insurance

into the jury’s determination of liability and damages. In their live pleading, appellants

Dickerson v. State Farm Lloyd's Inc.                                                 Page 31
contended that Laura was “operating an underinsured motor vehicle (insured in only

the amount of $50,000).” The alleged underinsurance of Laura’s vehicle appears to

serve as the purpose for joining State Farm in this lawsuit. And, as noted earlier,

appellants alleged that Laura was negligent in operating her vehicle for a number of

reasons. Texas Rule of Evidence 411 provides that:

              Evidence that a person was or was not insured against liability is
        not admissible upon the issue whether the person acted negligently or
        otherwise wrongfully. This rule does not require the exclusion of
        evidence of insurance against liability when offered for another issue,
        such as proof of agency, ownership, or control, if disputed, or bias or
        prejudice of a witness.

TEX. R. EVID. 411. Because rule 411 precludes the introduction of insurance upon the

issue of whether a person acted negligently or wrongfully and because evidence that

Laura was underinsured was not offered for the above-mentioned exceptions, it would

appear that rule 411 would support severance. See id. Furthermore, and perhaps most

importantly, State Farm was joined in this lawsuit because Laura was allegedly

underinsured. Because we have concluded that the trial court did not err in granting

summary judgment, Laura is not liable to appellants.           As a result, the issue of

underinsurance is moot. See Allstate Ins. Co. v. Hallman, 159 S.W.3d 640, 642 (Tex. 2005)

(noting that a case becomes moots if a controversy no longer exists or if the parties lack

a legally cognizable interest in the outcome). Accordingly, we conclude that the trial

court did not abuse its discretion in severing appellants’ claims against Laura for

convenience and to avoid prejudice. See TEX. R. CIV. P. 174(b); see also Akin, 927 S.W.2d

at 629; Guar. Fed. Sav. Bank, 793 S.W.2d at 658. We overrule appellants’ third issue.


Dickerson v. State Farm Lloyd's Inc.                                                Page 32
                                       VI. CONCLUSION

         Having overruled all of appellants’ issues, we affirm the judgments of the trial

court.


                                                 AL SCOGGINS
                                                 Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 3, 2011
[CV06]




Dickerson v. State Farm Lloyd's Inc.                                              Page 33